FILED
                            NOT FOR PUBLICATION                                JUL 31 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHANDRAKANT CHANDRA SHINDE,                       No. 12-55903

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01816-PA-MAN

  v.
                                                  MEMORANDUM*
COFFMAN ENGINEERS, INC.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Chandrakant Chandra Shinde appeals pro se from the district court’s

summary judgment in his diversity action alleging, among other claims,

discrimination on the basis of race, religion, and national origin in violation of the

California Fair Employment and Housing Act (“FEHA”) and wrongful termination

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of public policy. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Deppe v. United Airlines, 217 F.3d 1262, 1264 (9th Cir. 2000),

and we affirm.

      The district court properly granted summary judgment on Shinde’s

discrimination claims under the FEHA because, even assuming that Shinde

established a prima facie case of discrimination, he failed to raise genuine dispute

of material fact as to whether defendant’s non-discriminatory reason for firing him

was pretextual. See Guz v. Bechtel Nat’l, Inc., 8 P.3d 1089, 1113-14, 1118-19

(Cal. 2000) (setting forth burden-shifting framework for analyzing claims of

discrimination based on a theory of disparate treatment under the FEHA; noting

that summary judgment for the employer is appropriate where, given the strength

of the employer’s legitimate reasons, any countervailing circumstantial evidence is

too weak to raise a rational inference that discrimination occurred).

      The district court properly granted summary judgment on Shinde’s wrongful

termination claim, which was premised on the alleged violation of the anti-

discrimination policy embodied in the FEHA, for the same reasons as his FEHA

claims. See Holmes v. Gen. Dynamics Corp., 22 Cal. Rptr. 2d 172, 177 n.8 (Ct.

App. 1993) (setting forth elements of a claim for wrongful termination in violation

of public policy under California law); see also Turner v. Anheuser-Busch, Inc.,


                                          2                                    12-55903
876 P.2d 1022, 1032-33 (Cal. 1994) (discussing “the violation of public policy”

element of a claim for wrongful termination in violation of public policy).

      Defendant’s request for summary dismissal of the appeal due to Shinde’s

failure to comply with briefing deadlines, set forth in its answering brief, is denied.

      AFFIRMED.




                                           3                                     12-55903